PER CURIAM.
The plaintiffs, Vitor Weinman and Enrique Castillo, appeal from an adverse final judgment. We reverse.
In the underlying equitable action to quiet title, the trial court conducted a bench trial and at the close of the plaintiffs case, granted the defendant’s motion for dismissal finding that the easement in question was valid. After carefully reviewing the record, we find that this was error and conclude that the easement in question should have been can-celled or rescinded because the undisputed evidence showed that consideration was demonstrably intended by the parties as part of the transaction, that there was a failure of consideration because the security wall was never built, and that the grantee would have been unjustly enriched at the grantor’s expense. Chase Fed. Sav. & Loan Ass’n v. Schreiber, 479 So.2d 90 (Fla.1985), cert. denied, 476 U.S. 1160, 106 S.Ct. 2282, 90 L.Ed.2d 723 (1986).
Accordingly, we reverse and remand for entry of judgment consistent with this opinion.